Hemphill, C. J.
A motion is made to dismiss this appeal on nine several grounds, only one of which it will be necessary on this motion to examine, and that is that the transcript was not filed either at or within the time regulated by law. The alleged erroneous decision from which the appeal was taken was made in April, 1845, and the *(395)record was not filed in this court until tbe 25th January, 1847. The appeal, under the statutes of 1841, might have been taken at any time within the year, but when taken, it should be prosecuted or filed at the term to which it is returnable. In this case more than twenty months elapsed between the taking of the appeal and the filing of the transcript, and in the meantime, the term at which the appeal was returnable intervened and passed away without the placing of the cause upon the docket,— we are of opinion therefore that this court cannot properly take jurisdiction of the cause, and it is therefore ordered and adjudged that the case be stricken from the docket and the appeal dismissed at the costs of the appellant.